DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Supplemental Office Action to vacate the Non-Final Office Action mailed on 02/08/2021.
Claims 1-14 have been presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 -14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -14 of U.S. Patent No. 10958755 hereinafter’ 755. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application 16/661,029 claims 1 -14 correspond to elements of claims 1 -14 of Patent ‘755. The above claims of the present application would have been obvious over claim 1 of Patent ‘755 because each element of the claims of the present application is anticipated claim 1 of Patent ‘755.

Claims 1 -14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -17 of U.S. Patent No. US 10594828 hereinafter ‘828. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application 16/661,029 claims 1 -14 correspond to elements of claim 1 -17 of Patent ‘828. The above claims of the present application would have been obvious over claim 1 of Patent ‘828 because each element of the claims of the present application is anticipated claim 1 of Patent ‘828.

Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/663,433. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application 16/661,029 claims 1 -14 correspond to elements of claims 1 -14 of co-pending Application No. 16/663,433. The above claims of the present application would have been obvious over claim 1 of co-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The instant application - 16/661,029
Patent No. US 10958755

Co-pending Application - 16/663,433
Patent No. US 10594828
Claim 1. A computer system for processing information between a local network and a remote network, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive a message at a source gateway of the local network, the message comprises message data corresponding to a plurality of message elements;
program instructions to assign a unique group ID based on a type of message received at the source gateway, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
program instructions to extract a message format from the received message, the message format defines how the message data is organized with respect to the message elements;
program instructions to associate the extracted message format with the unique group ID, the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;
program instructions to store, locally at the source gateway of the local network, the extracted message format together with the associated unique group ID;
program instructions to establish a dedicated connection between the source gateway and a target gateway of the remote network based on the unique group ID, the dedicated connection is specific to and established only for the delivery of messages having the same message format and the same unique group ID;
encode the message based on the stored message format, such that all messages having the same unique group ID are encoded based on the extracted message format stored locally at the source gateway; and
program instructions to send the encoded message from the source gateway to the target gateway across the dedicated connection.

.   A method for processing information between a local network and a remote network, the method comprising:
receiving a message at a source gateway of the local network, the message comprises message data corresponding to a plurality of message elements;
assigning a unique group ID based on a type of message received at the source gateway, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
extracting a message format from the received message, the message format defines how the message data is organized with respect to the message elements;
associating the extracted message format with the unique group ID, the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;
establishing a dedicated connection between the source gateway and a target gateway of the remote network based on the unique group ID, the dedicated connection is specific to and established only for the delivery of messages having the same message format and the same unique group ID;
encoding the message based on the stored message format, such that all messages having the same unique group ID are encoded based on the extracted message format stored locally at the source gateway; and
sending the encoded message from the source gateway to the target gateway across the dedicated connection.

 

A computer program product for processing information between a local network and a remote network, the computer program product comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more tangible storage devices, the program instructions comprising:
program instructions to receive a message at a source gateway of the local network, the message comprises message data corresponding to a plurality of message elements;
program instructions to assign a unique group ID based on a type of message received at the source gateway, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
program instructions to extract a message format from the received message, the message format defines how the message data is organized with respect to the message elements;
program instructions to associate the extracted message format with the unique group ID, the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;
program instructions to store, locally at the source gateway of the local network, the extracted message format together with the associated unique group ID;
program instructions to establish a dedicated connection between the source gateway and a target gateway of the remote network based on the unique group ID, the dedicated connection is specific to and established only for the delivery of messages having the same message format and the same unique group ID;
program instructions to encode the message based on the stored message format, such that all messages having the same unique group ID are encoded based on the extracted message format stored locally at the source gateway; and
program instructions to send the encoded message from the source gateway to the target gateway across the dedicated connection.
.  A method for processing information between a local network and a remote network, the method comprising:
receiving a message at a source gateway of the local network, the message comprises message data corresponding to a plurality of message elements;
assigning a unique group ID based on a type of message received at the source gateway, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
extracting a message format from the received message, the message format defines how the message data is organized with respect to the message elements;
associating the extracted message format with the unique group ID, the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;
storing, locally at the source gateway of the local network, the extracted message format together with the associated unique group ID;
establishing a dedicated connection between the source gateway and a target gateway of the remote network based on the unique group ID, the dedicated connection is specific to and established only for the delivery of messages having the same message format and the same unique group ID;
encoding the message based on the stored message format, such that all messages having the same unique group ID are encoded based on the extracted message format stored locally at the source gateway; and
sending the encoded message from the source gateway to the target gateway across the dedicated connection.


wherein the program instructions to encode the message based on the extracted message format comprises:
program instructions to decrease the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags.

The method of claim 1, wherein encoding the message based on the extracted message format comprises: decreasing the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags. 
The computer program product of claim 1, wherein the program instructions to encode the message based on the extracted message format comprises:
program instructions to decrease the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags.

 method of claim 1, wherein encoding the message based on the extracted message format comprises: decreasing the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags.
wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 3. The method of claim 1, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 3 The computer program product of claim 1, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 4 The method of claim 1, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 4. The computer system of claim 1, wherein the program instructions to send the encoded message from the source gateway to the target gateway across the dedicated connection comprises:
program instructions to send only a portion of the encoded message to the target gateway.
The method of claim 1, wherein sending the encoded message from the source gateway to the target gateway across the dedicated connection comprises: sending only a portion of the encoded message to the target gateway.
Claim 4.  The computer program product of claim 1, wherein the program instructions to send the encoded message from the source gateway to the target gateway across the dedicated connection comprises:

program instructions to send only a portion of the encoded message to the target gateway.
The method of claim 1, wherein sending the encoded message from the source gateway to the target gateway across the dedicated connection comprises:  
   sending only a portion of the encoded message to the target gateway.
Claim 5 . A computer system for processing information between a local network and a remote network, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive a first message at a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements;
program instructions to select a group ID from a list of predefined group IDs stored locally at the source gateway based on the type of message received, the unique group ID is
unique to each message type and different message types are assigned different unique group IDs;

program instructions to extract a message format from the received message, the extracted message format defines how the message data is organized with respect to the message elements the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;

extracted message format to a locally stored message format associated with the selected group ID;

program instructions to update the locally stored message format to reflect differences between the extracted message format and the locally stored message format;

program instructions to encode the message based on both the extracted message format and the locally stored message format, wherein old message elements are encoded without encoding new message elements; and

program instructions to send the encoded message to a target gateway of the remote network across a preexisting dedicated connection between the source gateway and the target gateway, the preexisting dedicated connection is specific to and used only for the delivery of messages having the same message format and the same unique group ID.
A method for processing information between a local network and a remote network, the method comprising:
receiving a first message at a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements;
selecting a group ID from a list of predefined group IDs stored locally at the source gateway based on the type of message received, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
extracting a message format from the received message, the extracted message format defines how the message data is organized with respect to the message elements the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;
comparing the extracted message format to a locally stored message format associated with the selected group ID;
encoding the message based on both the extracted message format and the locally stored message format, wherein old message elements are encoded without encoding new message elements; and
sending the encoded message to a target gateway of the remote network across a preexisting dedicated connection between the source gateway and the target gateway, the preexisting dedicated connection is specific to and used only for the delivery of messages having the same message format and the same unique group ID. 
Claim 5. A computer program product for processing information between a local network and a remote network, the computer program product comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more tangible storage devices, the program instructions comprising:
program instructions to receive a first message at a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements;
program instructions to select a group ID from a list of predefined group IDs stored locally at the source gateway based on the type of message received, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
program instructions to extract a message format from the received message, the extracted message format defines how the message data is organized with respect to the message
elements the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;
program instructions to compare the extracted message format to a locally stored message format associated with the selected group ID;
program instructions to update the locally stored message format to reflect differences between the extracted message format and the locally stored message format;
program instructions to encode the message based on both the extracted message format and the locally stored message format, wherein old message elements are encoded without encoding new message elements; and
program instructions to send the encoded message to a target gateway of the remote network across a preexisting dedicated connection between the source gateway and the target gateway, the preexisting dedicated connection is specific to and used only for the delivery of messages having the same message format and the same unique group ID.

A method for processing information between a local network and a remote network, the method comprising:
receiving a first message at a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements;
selecting a group ID from a list of predefined group IDs stored locally at the source gateway based on the type of message received, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
extracting a message format from the received message, the extracted message format defines how the message data is organized with respect to the message elements the extracted message format is unique to each message type such that messages assigned the same group ID have the same message format;
comparing the extracted message format to a locally stored message format associated with the selected group ID;
updating the locally stored message format to reflect differences between the extracted message format and the locally stored message format;
encoding the message based on both the extracted message format and the locally stored message format, wherein old message elements are encoded without encoding new message elements; and
sending the encoded message to a target gateway of the remote network across a preexisting dedicated connection between the source gateway and the target gateway, the preexisting dedicated connection is specific to and used only for the delivery of messages having the same message format and the same unique group ID.
wherein the program instructions to encode the message based on both the extracted message format and the locally stored message format comprises:

program instructions to decrease the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags.
 method of claim 5, wherein encoding the message based on both the extracted message format and the locally stored message format comprises: decreasing the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags.
Claim 6.  The computer program product of claim 5, wherein the program instructions to encode the message based on both the extracted message format and the locally stored message format comprises:
program instructions to decrease the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags.
Claim 7. The method of claim 6, wherein encoding the message based on both the extracted message format and the locally stored message format comprises: decreasing the size of the message by replacing message element tags associated with each message element with unique codes, after which the message data is associated with the unique codes without the message element tags.
Claim 7. The computer system of claim 5, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 7. The method of claim 5, wherein the type of message is based on any message characteristic used to distinguish one message from another.
7.    The computer program product of claim 5, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 9. The method of claim 6, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 8. The computer system of claim 5, wherein the program instructions to send the encoded message to the target gateway across the preexisting dedicated connection comprises:
program instructions to send only a portion of the encoded message to the target gateway.
Claim 8. The method of claim 5, wherein sending the encoded message to the target gateway across the preexisting dedicated connection comprises: sending only a portion of the encoded message to the target gateway.
Claim 8. The computer program product of claim 5, wherein the program instructions to send the encoded message to the target gateway across the preexisting dedicated connection comprises:

program instructions to send only a portion of the encoded message to the target gateway.
Claim 10. The method of claim 6, wherein sending the encoded message to the target gateway across the preexisting dedicated connection comprises: sending only a portion of the encoded message to the target gateway.
Claim 9. The computer system of claim 5, further comprising:

store, locally, encoded message data of the received first message in a latest value cache;

program instructions to receive a second message at the source gateway, the second message is of the same message type as the first message such that both the first message and the second message have identical message formats and identical message elements, each message element comprising a single data value;

program instructions to encode the received second message based on the determined message format associated with the selected group ID;

encoded second message to the message data of the first message saves in the latest value cache; and

program instructions to send only a portion of the encoded second message based on comparing the encoded second message to the message data of the first message, wherein the portion of the encoded second message only includes data values of the second message which are different from the data values of the first message.
 The method of claim 5, further comprising:
 storing, locally, encoded message data of the received first message in a latest value cache;
 
receiving a second message at the source gateway, the second message is of the same message type as the first message such that both the first message and the second message have identical message formats and identical message elements, each message element comprising a single data value; 
 
encoding the received second message based on the determined message format associated with the selected group ID; 
comparing the encoded second message to the message data of the first message saves in the latest value cache; and 

sending only a portion of the encoded second message based on comparing the encoded second message to the message data of the first message, wherein the portion of the encoded second message only includes data values of the second message which are different from the data values of the first message.
Claim 9. The computer program product of claim 5, further comprising:
 
program instructions to store, locally, encoded message data of the received first message in a latest value cache;

program instructions to receive a second message at the source gateway, the second message is of the same message type as the first message such that both the first message and the second message have identical message formats and identical message elements, each message element comprising a single data value;

program instructions to encode the received second message based on the determined message format associated with the selected group ID;

program instructions to compare the encoded second message to the message data of the first message saves in the latest value cache; and

program instructions to send only a portion of the encoded second message based on comparing the encoded second message to the message data of the first message, wherein the portion of the encoded second message only includes data values of the second message which are different from the data values of the first message.
The method    of claim    6, further comprising: storing, locally, encoded message data of the received first message in a latest value cache;
receiving a second message at the source gateway, the second message is of the same message type as the first message such that both the first message and the second message have identical message formats and identical message elements, each message element comprising a single data value;
encoding the received second message based on the determined message format associated with the selected group ID;
comparing the encoded second message to the message data of the first message saves in the latest value cache; and
sending only a portion of the encoded second message based on comparing the encoded second message to the message data of the first message, wherein the portion of the encoded second message only includes data values of the second message which are different from the data values of the first message.
for processing information between a local network and a remote network, the 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive, by a target gateway of the remote network, a first message from a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements and is received with a unique group ID assigned based on a message type, wherein the first message is received from the source gateway via a dedicated connection specific to and used only for the delivery of messages having the same message format and the same unique group ID;
program instructions to extract a message format from the first message, the extracted message format defines how the message data is organized with respect to the message elements and is unique to each message type such that messages assigned the same group ID have the same message format;
program instructions to associate the extracted message format with the unique group ID;
store, locally at the target gateway of the remote network, the extracted message format together with the associated unique group ID, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
program instructions to receive a second message at the target gateway from the source gateway, the second message being at least partially encoded and having the same group ID as the first message;
program instructions to extract a message format from the second message;
program instructions to compare the extracted message format of the second message to the locally stored message format associated with the unique group ID;
program instructions to update the locally stored message format to reflect differences between the extracted message format of the second message and the locally stored message format; and
program instructions to decode the second message based on the locally stored message format.

. A method for processing information between a local network and a remote network, the method comprising:
receiving, by a target gateway of the remote network, a first message from a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements and is received with a unique group ID assigned based on a message type, wherein the first message is received from the source gateway via a dedicated connection specific to and used only for the delivery of messages having the same message format and the same unique group ID;
extracting a message format from the first message, the extracted message format defines how the message data is organized with respect to the message elements and is unique to each message type such that messages assigned the same group ID have the same message format;
associating the extracted message format with the unique group ID;
storing, locally at the target gateway of the remote network, the extracted message format together with the associated unique group ID, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
receiving a second message at the target gateway from the source gateway, the second message being at least partially encoded and having the same group ID as the first message;
extracting a message format from the second message;
comparing the extracted message format of the second message to the locally stored message format associated with the unique group ID;
decoding the second message based on the locally stored message format.

Claim 10.  A computer program product for processing information between a local network and a remote network, the computer program product comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more tangible storage devices, the program instructions comprising:
program instructions to receive, by a target gateway of the remote network, a first message from a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements and is received with a unique group ID assigned based on a message type, wherein the first message is received from the source gateway via a dedicated connection specific to and used only for the delivery of messages having the same message format and the same unique group ID;
program instructions to extract a message format from the first message, the extracted message format defines how the message data is organized with respect to the message elements and is unique to each message type such that messages assigned the same group ID have the same message format;
program instructions to associate the extracted message format with the unique group ID;
program instructions to store, locally at the target gateway of the remote network, the extracted message format together with the associated unique group ID, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
program instructions to receive a second message at the target gateway from the source gateway, the second message being at least partially encoded and having the same group ID as the first message;
program instructions to extract a message format from the second message;
program instructions to compare the extracted message format of the second message to the locally stored message format associated with the unique group ID;
program instructions to update the locally stored message format to reflect differences between the extracted message format of the second message and the locally stored message format; and
program instructions to decode the second message based on the locally stored message format.
A method for processing information between a local network and a remote network, the method comprising:
receiving, by a target gateway of the remote network, a first message from a source gateway of the local network, the first message comprises message data corresponding to a plurality of message elements and is received with a unique group ID assigned based on a message type, wherein the first message is received from the source gateway via a dedicated connection specific to and used only for the delivery of messages having the same message format and the same unique group ID;
extracting a message format from the first message, the extracted message format defines how the message data is organized with respect to the message elements and is unique to each message type such that messages assigned the same group ID have the same message format;
associating the extracted message format with the unique group ID;
storing, locally at the target gateway of the remote network, the extracted message format together with the associated unique group ID, the unique group ID is unique to each message type and different message types are assigned different unique group IDs;
receiving a second message at the target gateway from the source gateway, the second message being at least partially encoded and having the same group ID as the first message;
extracting a message format from the second message;
comparing the extracted message format of the second message to the locally stored message format associated with the unique group ID;
updating the locally stored message format to reflect differences between the extracted message format of the second message and the locally stored message format; and
decoding the second message based on the locally stored message format.

wherein the program instructions to decode the second message based on the locally stored message format comprises:
program instructions to replace unique codes of the second message with message element tags from the locally stored message format, after which the message data of the second message is associated with the message element tags without the unique codes.

The method of claim 10, wherein decoding the second message based on the locally stored message format comprises: replacing unique codes of the second message with message element tags from the locally stored message format, after which the message data of the second message is associated with the message element tags without the unique codes.
Claim 11. The computer program product of claim 10, wherein the program instructions to decode the second message based on the locally stored message format comprises:
program instructions to replace unique codes of the second message with message element tags from the locally stored message format, after which the message data of the second message is associated with the message element tags without the unique codes.
The method of claim 12, wherein decoding the second message based on the locally stored message format comprises: replacing unique codes of the second message with message element tags from the locally stored message format, after which the message data of the second message is associated with the message element tags without the unique codes.
further comprising:

program instructions to store locally, in a latest value cache, encoded message data for the first and second messages, latest value cache is specific to the unique group ID and a different latest value cache is used for messages having a different group ID;

program instructions to receive a third partially encoded message from the source gateway with the same group ID, the third message is an incremental message update comprising fewer message elements than the first message; and

program instructions to restore the third partially encoded message to its full version by decoding the incremental message update, the full version is based on both the encoded message data stored in the latest value cache and the decoded incremental message updates.
The method of claim 10, further comprising: storing locally, in a latest value cache, encoded message data for the first and second messages, latest value cache is specific to the unique group ID and a different latest value cache is used for messages having a different group ID; 
receiving a third partially encoded message from the source gateway with the same group ID, the third message is an incremental message update comprising fewer message elements than the first message; and
 restoring the third partially encoded message to its full version by decoding the incremental message update, the full version is based on both the encoded message data stored in the latest value cache and the decoded incremental message updates.
Claim 12. The computer program product of claim 10, further comprising:

program instructions to store locally, in a latest value cache, encoded message data for the first and second messages, latest value cache is specific to the unique group ID and a different latest value cache is used for messages having a different group ID;

program instructions to receive a third partially encoded message from the source gateway with the same group ID, the third message is an incremental message update comprising fewer message elements than the first message; and

program instructions to restore the third partially encoded message to its full version by decoding the incremental message update, the full version is based on both the encoded message data stored in the latest value cache and the decoded incremental message updates.
The method of claim 12, further comprising: storing locally, in a latest value cache, encoded message data for the first and second messages, latest value cache is specific to the unique group ID and a different latest value cache is used for messages having a different group ID; 
receiving a third partially encoded message from the source gateway with the same group ID, the third message is an incremental message update comprising fewer message elements than the first message; and
 restoring the third partially encoded message to its full version by decoding the incremental message update, the full version is based on both the encoded message data stored in the latest value cache and the decoded incremental message updates.
wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 13. The method of claim 10, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 13. The computer program product of claim 10, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 16. The method of claim 12, wherein the type of message is based on any message characteristic used to distinguish one message from another.
Claim 14.  The computer system of claim 10, wherein the first message and the second message comprise sensor data from a wireless sensor network.
The method of claim 10, wherein the first message and the second message comprise sensor data from a wireless sensor network.
The computer program product of claim 10, wherein the first message and the second message comprise sensor data from a wireless sensor network.
 The method of claim 12, wherein the first message and the second message comprise sensor data from a wireless sensor network.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03/16/2021
						
/ELIZABETH KASSA/Examiner, Art Unit 2457

/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457